IN THE SUPREME COURT, STATE OF WYOMING

                                     2014 WY 122
                                                               April Term, A.D. 2014

                                                                   October 1, 2014

ANTHONY JOSEPH TEEL,

Appellant
(Defendant),

v.                                                S-13-0220

THE STATE OF WYOMING,

Appellee
(Plaintiff).

     ORDER AFFIRMING THE DISTRICT COURT’S JUDGMENT AND SENTENCE
[¶1] This matter came before the Court upon “Appellant’s Brief,” filed pro se herein
September 11, 2014. In 2013, Appellant entered an unconditional guilty plea to one
count of aggravated assault and battery. Wyo. Stat. Ann. § 6-2-502(a)(ii). The district
court imposed a sentence of two to four years. Appellant filed this appeal to challenge
the district court’s July 22, 2013, “Judgment and Sentence.”

[¶2] On December 30, 2013, Appellant’s court-appointed appellate counsel filed a
“Motion to Withdraw as Counsel,” pursuant to Anders v. California, 386 U.S. 738, 744,
87 S.Ct. 1396, 1400, 18 L.Ed.2d 493 (1967). Following careful review of the record and
the “Anders brief” filed by appellate counsel, this Court, on January 21, 2014, entered its
“Order Granting Permission for Court-Appointed Counsel to Withdraw.” That Order
notified Appellant that the district court’s “Judgment and Sentence” would be affirmed
unless, on or before March 10, 2014, Appellant filed a brief that persuaded this Court that
the captioned appeal is not wholly frivolous.

[¶3] Subsequently, this Court granted Appellant two extensions of time to file his brief.
In addition, Appellant filed, pursuant to W.R.A.P. 21, two motions for remand for a
hearing to develop his claim of ineffective assistance of trial counsel. This Court denied
both motions. Finally, Appellant filed his pro se brief.

[¶4] Now, after a careful review of that brief, the Court finds that the district court’s
“Judgment and Sentence” should be affirmed. This Court finds that Appellant has not
established that this appeal has merit. Instead, the Brief of Appellant is little more than a
rehash of Appellant’s motions for a remand for a hearing on his claim of ineffective
assistance of counsel. This Court denied both such motions, because Appellant did not
establish a substantial issue regarding ineffective assistance. Jacobsen v. State, 2012 WY
105, ¶ 11, 281 P.3d 356, 359 (Wyo. 2012) (“A substantial issue regarding ineffective
assistance of counsel exists only when serious and specific allegations are presented
supporting both prongs of the Strickland test for ineffectiveness.”). Appellant has not
provided this Court with any good reason to revisit those denials nor has he established
that this appeal has merit. It is, therefore,

[¶5] ORDERED that Appellant’s Motion to Remand for Hearing on Ineffective
Assistance of Counsel Claim Pursuant to W.R.A.P. Rule 21, filed herein September 11,
2014, be, and hereby is, denied. This Court previously denied two similar motions.
Appellant has not provided this Court with any good reason to revisit those denials; and it
is further

[¶6] ORDERED that Appellant’s Motion for Appointment of Counsel, filed herein
September 11, 2014, be, and hereby is, denied. This Court has already denied two similar
motions for counsel, and this motion should be denied as well. Appellant was appointed
counsel for this appeal. That appointed counsel was allowed to withdraw pursuant to the
Anders brief procedure. Appellant is not entitled to further appointment of counsel; and
it is further

[¶7] ORDERED that Appellant’s Motion for an Extension of Time (to file brief), filed
herein September 11, 2014, be, and hereby is, denied. This Court, after granting a
number of extensions of time, informed Appellant that no further extension would be
allowed. Also, Appellant had over eight and one-half months to file a brief, and he
already filed his 46-page brief; and it is further

[¶8] ORDERED that the Motion for Oral Arguments, filed herein September 11, 2014,
be, and hereby is, denied; and it is further

[¶9] ORDERED that the district court’s July 22, 2013, “Judgment and Sentence” be,
and the same hereby is, affirmed.

[¶10] DATED this 1st day of October, 2014.

                                                  BY THE COURT:

                                                  /s/

                                                  E. JAMES BURKE
                                                  Chief Justice